



February 19, 2018


Steven Krill
6618 Colina Puesta
San Clemente, CA 92673




Re:    Separation Agreement
Dear Steven,
This letter sets forth the substance of the separation agreement (the
“Agreement”) which Eagle Pharmaceuticals, Inc. (the “Company”) is offering to
you to aid in your employment transition.
1.Separation. Your last day of work with the Company and your employment
termination date will be February 26, 2018 (the “Separation Date”).
2.    Accrued Salary and Vacation. On February 26, 2018, the Company will pay
you all accrued salary and all accrued and unused vacation earned through the
Separation Date, subject to standard payroll deductions and withholdings. You
will receive these payments regardless of if you sign this Agreement.
3.    Severance Benefits. In exchange for your compliance with Sections 9, 14,
15, 16 and 17 hereof (collectively, the “Consideration Requirements”), as per
your executed Officer Severance Benefit Plan Participation Agreement dated
January 24, 2015 (the “Participation Agreement”), including the Eagle
Pharmaceuticals, Inc. Officer Severance Plan, Approved by the Board of Directors
as of August 4, 2015 (the “Plan,” and collectively with the Participation
Agreement, the “Severance Plan”), if you timely return this Agreement, fully
signed and dated, to the Company, and allow it to become effective, and you
comply fully with the Consideration Requirements, the Company will pay you the
cash severance (the “Severance”) set forth in paragraph 3(a) below as well as
the additional consideration set forth in paragraphs 3(b), 3(c) and 4 below
(collectively, the “Consideration”). You expressly acknowledge that you are not
otherwise entitled to the Consideration and that the payments and benefits
comprising the Consideration serve as adequate consideration for your compliance
with the Consideration Requirements. The Company expressly acknowledges and
agrees that (i) your termination of employment is a “Covered Termination” within
the meaning of the Plan, (ii) as of the Separation Date, you were an “Eligible
Officer” within the meaning of the Plan, (iii) as of the execution date of this
Agreement, you will have satisfied all requirements to be eligible to receive
the Consideration, subject to your continuing obligations under Sections 14, 15,
16 and 17 hereof and (iv) none of paragraphs 2(c), 2(d) or 3(c) of the Plan
applies to the Consideration or any portion thereof.
(a)    Severance. If on or after the Separation Date, you sign this Agreement
and comply with its terms, the Company will pay you, as set forth in Exhibit A
hereof, the gross amount of $212,180.00 as Severance. Notwithstanding any
provisions of the Severance Plan to the contrary, you will receive the Severance
in a lump sum within 10 business days following the Effective Date, as defined
in Section 18 hereof, provided that on or prior thereto you return to Company
the letter attached as Exhibit B and you have not revoked this Agreement within
the time allowed to revoke.


Page 1 of 1















--------------------------------------------------------------------------------




(b) Pro Rata Bonus. Subject to the terms of the Severance Plan, you will be
entitled to receive the portion of your target annual bonus as shown on Exhibit
A for the prorated amount of January and February 2018, calculated based on the
number of days that you were employed during the performance year, which is the
12-consecutive month period commencing on January 1, 2018 and ending on December
31, 2018, less standard payroll deductions, taxes and other withholdings.
Notwithstanding any provisions of the Plan to the contrary, you will receive the
pro rata bonus in a lump sum within 10 business days following the Effective
Date, provided that on or prior thereto you return to Company the letter
attached as Exhibit B and you have not revoked this Agreement within the time
allowed to revoke.
(c) Outplacement Services. You will become eligible to receive up to a total of
$15,000, in the aggregate of outplacement counseling and training services to be
provided by an outplacement services company selected by the Company provided
that such services are or have been provided between March 1, 2018 and February
28, 2019.
4.    Healthcare Continuation Coverage. If you timely elect continued coverage
under COBRA for yourself and/or your covered dependents under the Company’s
group health plans following the Separation Date, and provided you timely
execute and return this fully signed and dated Agreement to the Company, allow
it to become effective, and comply fully with the Consideration Requirements,
then the Company will continue to pay, as and when due to the insurance carrier
or COBRA administrator (as applicable), the Company portion of the premium for
such coverage until the earlier of (A) the six month anniversary of the
Separation Date; or (B) the expiration of your eligibility for the continuation
coverage under COBRA, (such period from the termination date through the earlier
of (A) or (B), the “COBRA Payment Period”). Notwithstanding the foregoing, if at
any time the Company determines, in its sole discretion, that the payment of the
COBRA premiums would result in a violation of the nondiscrimination rules of
Section 105(h)(2) of the Internal Revenue Code of 1986, as amended (the "Code")
or any statute or regulation of similar effect (including but not limited to the
2010 Patient Protection and Affordable Care Act, as amended by the 2010 Health
Care and Education Reconciliation Act), then provided you remain eligible for
reimbursement in accordance with this Section 4, in lieu of providing the COBRA
premiums, the Company will instead pay you on the last day of each remaining
month of the COBRA Payment Period, a fully taxable cash payment equal to the
COBRA premiums for that month, subject to applicable tax withholdings for the
remainder of the COBRA Payment Period. If you cease to be eligible for COBRA
during the period provided in this clause, you must promptly notify the Company
of such event, and all payments and obligations under this clause will cease.
5.     Benefit Plans.
If you are currently participating in the Company’s group health insurance
plans, your participation as an employee will end on the last day of the month
in which separation occurs. Thereafter, to the extent provided by the federal
COBRA law or, if applicable, state insurance laws, and by the Company’s current
group health insurance policies, you will be eligible to continue your group
health insurance benefits at your own expense, with the potential for certain
portions to be paid by the Company in accordance with Section 4. Later, you may
be able to convert to an individual policy through the provider of the Company’s
health insurance, if you wish.


Your participation in all Company provided insurance plans, including
Employer-Sponsored Group Life Insurance and Short and Long Term Disability
Insurance will cease as of the Separation Date;


Page 2 of 2















--------------------------------------------------------------------------------




however, you may elect to convert your Life Insurance by contacting HR on or
before the end of the month.


Deductions for the 401(k) Plan will end with your last regular paycheck. You
will receive information by mail concerning 401(k) plan rollover procedures
should you be a participant in this program.


You have the right to continue your current Health Care Spending Account if you
are participating in this program. Enclosed is the information concerning how to
continue this benefit. Dependent Care Spending Accounts cannot be continued.
Your last full Spending Account payroll deductions will be processed on your
final check date February 26, 2018. If you have a Flexible Spending Account
(FSA), it will be closed as of the Separation Date. You will be able to submit
bills for reimbursement to your FSA for 90 days from the Separation Date but
only for costs incurred before the Separation Date.


6.    Stock Options.  You were granted options to purchase shares of the
Company’s common stock totaling 283,467 shares (the “Options”) pursuant to the
Company’s 2007 Incentive Compensation Plan, as amended (the “2007 Plan”), or the
Company’s 2014 Equity Incentive Plan (the “2014 Plan”).  The 2007 Plan and the
2014 Plan will together be referred to as the “Equity Plans.” As more fully set
forth on Exhibit A hereto, of the 283,467 Options granted under the Equity
Plans, 92,435 Options remain vested and unexercised after your previous
exercises which totaled 90,596 Options. Such Options may be exercised, to the
extent they were vested and exercisable as of your Separation Date, following
the termination of your employment for a period equal to 90 days, but in no
event later than the expiration date set forth in the applicable option
agreements (or the day before the tenth (10th) anniversary of applicable date of
grant of an Option, if earlier.  All terms, conditions and limitations
applicable to the Options will remain in full force and effect pursuant to the
applicable option agreements and the Equity Plans.
7.    Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance or benefits after the Separation Date; provided, however, that the
only compensation and benefits conditioned on your execution and non-revocation
of this Agreement are the compensation and benefits comprising the
Consideration.
8.    Expense Reimbursements. If you have been issued any Company credit or
calling cards, the Company will cancel these card(s) effective the Separation
Date. You agree that, within ten (10) days of the Separation Date, you will
submit your final documented expense reimbursement statement reflecting all
business expenses you incurred through the Separation Date, if any, for which
you seek reimbursement. The Company will reimburse you for reasonable business
expenses pursuant to its regular business practice.
9.    Return of Company Property. By the Separation Date, you agree to return to
the Company all Company documents (and all copies thereof) and other Company
property that you have had in your possession at any time, including, but not
limited to, Company files, notes, drawings, records, business plans and
forecasts, financial information, specifications, computer-recorded information,
tangible property (including, but not limited to, computers), credit cards,
entry cards, identification badges and keys; and, any materials of any kind that
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof). Please coordinate return of Company property
with Carol Malagoli. Receipt of the severance benefits described in Section 3 of
this Agreement is expressly conditioned upon return of all Company Property.


Page 3 of 3















--------------------------------------------------------------------------------




10.    Proprietary Information and Post-Termination Obligations. Both during and
after your employment you acknowledge your continuing obligations under that
certain Proprietary Information, Inventions Assignment, Non-Competition and
Non-Solicitation Agreement dated as of November 24, 2015 (the “Restrictive
Covenants Agreement”) to the extent provided therein. A copy of the Restrictive
Covenants Agreement is attached hereto as Exhibit C. If you have any doubts as
to the scope of the restrictions in the Restrictive Covenants Agreement, you
should contact the Company’s Legal Department immediately to assess your
compliance. As you know, the Company will enforce its contract rights. Please
familiarize yourself with the enclosed agreement which you signed. Confidential
information that is also a “trade secret,” as defined by law, may be disclosed
(A) if it is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (B)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. In addition, in the event that you file a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, you may disclose the trade secret to your attorney and use the trade secret
information in the court proceeding, if you: (A) file any document containing
the trade secret under seal; and (B) do not disclose the trade secret, except
pursuant to court order. Notwithstanding the foregoing, or any provision of the
Restrictive Covenants Agreement, any option agreement governing options granted
under the Equity Plans or any other agreement by and between the Company and
you, you shall not be obligated to provide a copy of the Restrictive Covenants
Agreement to any future employer or any future business arrangement in which you
become involved that does not involve the performance of Conflicting Services
for a Customer or Potential Customer, each as defined in the Restrictive
Covenants Agreement.
11.        Confidentiality. The provisions of this Agreement will be held in
strictest confidence by you and the Company and will not be publicized or
disclosed in any manner whatsoever; provided, however, that: (a) you may
disclose this Agreement to your immediate family; (b) the parties may disclose
this Agreement in confidence to their respective attorneys, accountants,
auditors, tax preparers, and financial advisors; (c) the Company may disclose
this Agreement as necessary to fulfill standard or legally required corporate
reporting or disclosure requirements; and (d) the parties may disclose this
Agreement insofar as such disclosure may be necessary to enforce its terms or as
otherwise required by law. In particular, and without limitation, you agree not
to disclose the terms of this Agreement to any current or former Company
employee. Notwithstanding the foregoing, nothing in this Agreement shall limit
your right to voluntarily communicate with the Equal Employment Opportunity
Commission, United States Department of Labor, the National Labor Relations
Board, the Securities and Exchange Commission, other federal government agency
or similar state or local agency or to discuss the terms and conditions of your
employment with others to the extent expressly permitted by Section 7 of the
National Labor Relations Act.
12.        Non-Disparagement. Both you and the Company agree not to disparage
the other party, and the other party’s officers, directors, employees,
shareholders and agents, in any manner likely to be harmful to them or their
business, business reputation or personal reputation; provided that both you and
the Company will respond accurately and fully to any question, inquiry or
request for information when required by legal process. The Company’s
obligations under this Section are limited to Company representatives with
knowledge of this provision. Notwithstanding the foregoing, nothing in this
Agreement shall limit your right to voluntarily communicate with the Equal
Employment Opportunity Commission, United States Department of Labor, the
National Labor Relations Board, the Securities and Exchange Commission, other
federal government agency or similar state or local agency or to discuss the
terms and conditions of your employment with others to the extent expressly
permitted by Section 7 of the National Labor Relations Act.


Page 4 of 4















--------------------------------------------------------------------------------




13.    Cooperation after Termination. You agree to cooperate reasonably with the
Company in all matters relating to the transition of your work and
responsibilities on behalf of the Company, including, but not limited to, any
present, prior or subsequent relationships and the orderly transfer of any such
work and institutional knowledge to such other persons as may be designated by
the Company, by making yourself reasonably available during regular business
hours. As a condition to your compliance with this Section 13, the Company
agrees to reimburse you for time (at an hourly rate of $450/hr.) and reasonable
expenses associated with such cooperation. Any such reimbursements will be
effectuated pursuant to the Company's regular business practice.
14.     General Release, Claims Not Released and Related Provisions.
a.General Release of All Claims. You knowingly and voluntarily release and
forever discharge Company, its affiliates, subsidiaries, divisions,
predecessors, insurers, successors and assigns, and their current and former
employees, attorneys, officers, directors and agents thereof, both individually
and in their business capacities, and their employee benefit plans and programs
and their administrators and fiduciaries (collectively referred to throughout
the remainder of this Agreement as “Releasees”), of and from any and all claims,
known and unknown, asserted or unasserted, which you have or may have against
Releasees as of the date of execution of this Agreement, including, but not
limited to, any alleged violation of:


Title VII of the Civil Rights Act of 1964;


The Age Discrimination in Employment Act of 1967 (“ADEA”);


Sections 1981 through 1988 of Title 42 of the United States Code;


The Employee Retirement Income Security Act of 1974 ("ERISA") (except for any
vested benefits under any tax qualified benefit plan or otherwise);


The Immigration Reform and Control Act;


The Americans with Disabilities Act of 1990;


The Workers Adjustment and Retraining Notification Act;


The Fair Credit Reporting Act;


The Family and Medical Leave Act;


The Equal Pay Act;


The Genetic Information Nondiscrimination Act of 2008;


The Sarbanes-Oxley Act of 2002;


The California Fair Employment and Housing Act, as amended;


The California Family Rights Act – Cal. Gov’t Code § 12945.2 et seq.




Page 5 of 5















--------------------------------------------------------------------------------




The California Unruh Civil Rights Act – Cal. Civ. Code § 51 et seq.;


The California Confidentiality of Medical Information Act– Cal. Civ. Code §56 et
seq.;


The California Paid Sick Leave Laws, Cal. Lab. Code §§ 246 – 249;


The California Equal Pay Law – Cal. Lab. Code §1197.5;


The California WARN Act – Cal. Lab. Code § 1400 et seq.;


The California Consumer Credit Reporting Agencies Act– Cal. Civ. Code §1785 et
seq.;


The California Investigative Consumer Reporting Agencies Act – Cal. Civ. Code
§1786 et seq.;


Those Other Provisions of the California Labor Code That Lawfully May Be
Released;


Any other federal, state or local law, rule, regulation, or ordinance;


Any public policy, contract, tort, or common law; or


Any claim for costs, fees, or other expenses including attorneys’ fees incurred
in these matters.


b.Claims Not Released. Notwithstanding the foregoing, the Parties agree that the
scope of this release does not apply to (1) any rights you may have to vested
accrued employee benefits under Employer’s health, welfare, or retirement
benefit plans as of the Separation Date; (2) any claims for workers’
compensation benefits (including disability payments) or unemployment insurance
benefits, (3) claims for indemnification of employee’s reasonable expenses
incurred for the Employer under California Labor Code section 2802 and/or the
Company's directors and officers, errors and omissions or similar insurance
policies, (4) other claims that by law may not be waived, (5) claims seeking to
enforce this Agreement, or (6) challenges to the validity of this Agreement.


c.Governmental Agencies. Nothing in this Agreement prohibits or prevents you
from filing a charge with or participating, testifying or assisting in any
investigation, hearing, or other proceeding before any federal, state or local
government agency. However, to the maximum extent permitted by law, you agree
that if such an administrative claim is made, you shall not be entitled to
recover any individual monetary relief or other individual remedies.


d.Collective/Class Action Waiver. If any claim is not subject to release, to the
extent permitted by law, you waive any right or ability to be a class or
collective action representative or to otherwise participate in any putative or
certified class, collective or multi-party action or proceeding based on such a
claim in which Company or any other Releasee identified in this Agreement is a
party.


15.    Waiver of ADEA Claims.


Page 6 of 6















--------------------------------------------------------------------------------




a.You agree that by signing this Agreement, you waive any claims you may have
under the Age Discrimination in Employment Act of 1967, as amended (the ADEA).
You agree this waiver is knowing and voluntary. You and Company agree this
waiver does not apply to ADEA claims or rights that might arise after you sign
this Agreement. You also agree you have no right to the Severance unless you
sign this Agreement.


b.You also agree that this Agreement advises you in writing that:
i.
You should consult with an attorney before signing this Agreement;

ii.
You have at least 21 days from the Separation Date to consider whether to sign
this Agreement;

iii.
You have seven days after signing this Agreement to revoke it;

iv.
If you revoke this Agreement, you will not receive the Severance; and

v.
This Agreement does not prevent you from later challenging the validity of the
Agreement or from filing a charge with any government agency.



16.    Waiver of California Civil Code §1542 and of Unknown Claims. You agree
that by signing this Agreement and accepting the benefits it provides, and by
voluntarily releasing and discharging Company and all Releasees from any and all
claims as described above, you specifically and freely waive any and all rights
you may have under California Civil Code section 1542, which states:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.


In waiving the protections of Civil Code section 1542, you acknowledge that you
know the actual facts and circumstances surrounding the Agreement upon which
this release is given. So that this Agreement provides a full and complete
waiver and release, you assume the risk that you may later discover facts
different from those facts you now know or believe to be true.


17.        Your Acknowledgments and Affirmations/ Effective Date of Agreement.
You acknowledge that you are knowingly and voluntarily waiving and releasing any
and all rights you may have under the ADEA, as amended. You also acknowledge and
agree that (i) the consideration given to you in exchange for the waiver and
release in this Agreement is in addition to anything of value to which you were
already entitled, and (ii) that you have been paid for all time worked, have
received all the leave, leaves of absence and leave benefits and protections for
which you are eligible, and have not suffered any on-the-job injury for which
you have not already filed a claim of any kind. You affirm that all of the
decisions of the Releasees regarding your pay and benefits through the date of
your execution of this Agreement were not discriminatory based on age,
disability, race, color, sex, religion, national origin or any other
classification protected by law. You affirm that you have not filed or caused to
be filed, and are not presently a party to, a claim of any kind against any of
the Releasees. You further affirm that you have no known workplace injuries or
occupational diseases. You acknowledge and affirm that you have not been
retaliated against for reporting any allegation of corporate fraud or other
wrongdoing by any of the Releasees, or for exercising any rights protected by
law, including any rights protected by the Fair Labor Standards Act, the Family
Medical Leave Act or any related statute or local leave or disability
accommodation laws, or any applicable state


Page 7 of 7















--------------------------------------------------------------------------------




workers’ compensation law. You further acknowledge and affirm that you have been
advised by this writing that: (a) your waiver and release do not apply to any
rights or claims that may arise after the execution date of this Agreement; (b)
you have been advised hereby that you have the right to consult with an attorney
prior to executing this Agreement; (c) you have been given at least twenty-one
(21) days to consider this Agreement (although you may choose to voluntarily
execute this Agreement earlier, though no earlier than the Separation Date, and
if you do you will sign the Consideration Period Waiver below); (d) you have
seven (7) days following your execution of this Agreement to revoke this
Agreement; and (e) this Agreement shall not be effective until the date upon
which the revocation period has expired unexercised (the "Effective Date"),
which shall be the eighth day after this Agreement is executed by you.
18.    No Admission. This Agreement does not constitute an admission by either
the Company or you of any wrongful action or violation of any federal, state, or
local statute, or common law rights, including those relating to the provisions
of any law or statute concerning employment actions, or of any other possible or
claimed violation of law or rights.
19.    Breach. You agree that upon any material breach of this Agreement you
will forfeit all amounts paid or owing to you under this Agreement comprising
the Consideration. Further, you acknowledge that it may be impossible to assess
the damages caused by your violation of the terms of Sections 9, 10, 11, 12 and
13 of this Agreement and further agree that any threatened or actual violation
or breach of those Sections of this Agreement will constitute immediate and
irreparable injury to the Company. You therefore agree that, in addition to any
and all other damages and remedies available to the Company upon your material
breach of this Agreement, the Company shall be entitled to an injunction to
prevent you from violating or breaching this Agreement. You agree that if the
Company is successful in whole or part in any legal or equitable action against
you under this Agreement, you agree to pay all of the costs, including
reasonable attorneys’ fees, incurred by the Company in enforcing the terms of
this Agreement.
20.    Section 409A. The payment to you of the Consideration hereunder is
intended to be exempt from Section 409A of the Code ("Section 409A") as follows:
(i) each of Severance and the pro rata bonus is intended to be exempt from
Section 409A under the short-term deferral rule set forth in Treasury Regulation
Section 1.409A-1(b)(4) and/or the separation pay rule set forth in Treasury
Regulation Section 1.409A-1(b)(9)(iii) to the maximum cumulative extent thereof,
it being understood. acknowledged and agreed by the parties that the Company
terminated the Executive other than for Cause (as defined in the Plan) as of the
Separation Date; (ii) the COBRA reimbursements are intended to be exempt from
Section 409A under the exemption therefor set forth in Treasury Regulation
Section 1.409A-1(b)(9)(v)(B) and/or the short-term deferral rule described in
clause (i) to the maximum cumulative extent provided therein; (iii) the
outplacement services are intended to be exempt from Section 409A under the
exemption therefor set forth in Treasury Regulation Section 1.409A-1(b)(9)(v)(A)
and/or the short-term deferral rule described in clause (i) to the maximum
cumulative extent provided therein; (iv) option exercisability hereunder is
intended to be exempt from Section 409A under the exemption therefor set forth
in Treasury Regulation Section 1.409A-1(b)(5), applies to options granted with
an exercise price equal to at least fair market value of the underlying shares
as of the grant date; and (v) taxable reimbursements or in-kind benefits
hereunder, to the extent not otherwise exempt from Section 409A, shall be made
in accordance with the following requirements: (A) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during any calendar
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year; (B) the reimbursement of an
eligible expense shall be made on or before December 31 of the calendar year
immediately following the calendar year in which the


Page 8 of 8















--------------------------------------------------------------------------------




expense was incurred; and (C) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit.
Notwithstanding the foregoing, to the extent that any portion of the
Consideration constitutes deferred compensation subject to the requirements of
Section 409A, this Agreement shall be construed in such a manner as to make such
portion of the Consideration payable in a Section 409A-compliant manner. Without
in any way limiting the generality of the foregoing, the provisions of Section 5
of the Plan shall apply hereunder (in addition to the foregoing provisions of
this Section 20) in respect of the Consideration.
21.    Miscellaneous. This Agreement, including Exhibits A, B and C, constitutes
the complete, final and exclusive embodiment of the entire agreement between you
and the Company with regard to this subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court so as to be rendered
enforceable. This Agreement, without regard to the Restrictive Covenants
Agreement (with respect to which you and the Company reserve all rights
concerning the applicability of the governing law set forth therein), will be
deemed to have been entered into and will be construed and enforced in
accordance with the laws of the State of California as applied to contracts made
and to be performed entirely within California.


Page 9 of 9















--------------------------------------------------------------------------------




If this Agreement is acceptable to you, please sign below and return the
original to me on or before March 23, 2018.
I wish you good luck in your future endeavors.
Sincerely,
EAGLE PHARMACEUTICALS, INC.
By: /s/ David Pernock
___________________________________
David Pernock
President


I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS, EVEN THOSE UNKNOWN CLAIMS THAT IF KNOWN BY ME, WOULD AFFECT MY DECISION
TO ACCEPT THIS AGREEMENT.
AGREED TO AND ACCEPTED:
/s/ Steven Krill
________________________________________
Steven Krill










Exhibit A – Calculation of Option Grants
Exhibit B – Agreement and General Release
Exhibit C – Proprietary Information, Inventions Assignment, Non-Competition and
Non-Solicitation Agreement




Page 10 of 10













